DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 03/31/2020 has been considered by the Examiner and made of record in the application file.

Claim Objections
	Minor typographical error with regards to claim 2.  Claim 2 is missing a period at the end of the claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 11, 13-16, 18 and 20, the claim elements:
“image stitching subsystem configured to generate”
“contour detection subsystem configured to detect…define…resize…generate…compute…select…determine…split…pass…
stitch…binarize”
“log detection subsystem configured to crop…fit…resize…split…pass…stitch…generate…locate…fit…compute…remove…dilate…add…prune”
“results generation subsystem configured to generate”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11, 13-16, 18 and 20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  figure 10; paragraphs 77-80
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McIver (US 2020/0279389  A1).	

Consider claim 1, McIver discloses a system to automatically detect, count, and measure logs, the system comprising: 
a processor; and (figure 1, item 18)
a memory coupled to the processor, the memory comprising stored instructions that when executed by the processor cause the processor to: (figure 1, item 20)
receive a plurality of images of a stack of logs; (figure 1, item 11; a batch of log-end images for a log pile or log stack)
(see at least paragraphs 33-35; the image processing system may be configured to generate a log-end boundary polygon by applying an image contour detection and segmentation algorithm to the log-end image.)
generate, for each image, a center segmentation map indicating locations of log centers in the image (paragraph 253; for each edge line of the log polygon, the algorithm starts at the center of the log in the log image and progresses radially outward toward the edge being analyzed and locates using image segmentation the wood-bark boundary) and a log segmentation map indicating regions of the image depicting log faces; (paragraph 65;  an image capture system operable or configured to capture a digital image or images of the log-end face of a log to generate a log-end image capturing the log-end face; and an image processing system that is operable or configured to process the captured log-end image to detect or identify the log-end boundary of the log and generate measurement data associated with the log-end boundary of the log in the log-end image)
stitch portions of the images together based on logs and center segmentation maps to form a working image; and (paragraph 273; In one form, the handheld imaging system may comprise a texture sensor, such as a digital camera 104, and additionally a separate depth sensor or depth camera, wherein the texture image and depth data are captured simultaneously and fused or linked together.)
analyze the working image to generate information regarding logs in the log stack.  (paragraphs 227-228, 251-253 and 263)



Consider claim 8, McIver discloses the claimed invention wherein the instructions that cause the processor to stitch portions of the images together comprise instructions that cause the processor to: determine a final transform to apply to each image such that perspectives of the images match (paragraph 21; transforming the data from the 2D image-pixel plane of the captured log - end images to the real - world measurement plane); and stitch the images into the working image. (paragraph 273; In one form, the handheld imaging system may comprise a texture sensor, such as a digital camera 104, and additionally a separate depth sensor or depth camera, wherein the texture image and depth data are captured simultaneously and fused or linked together.)

Consider claim 11, McIver discloses a system to automatically detect, count and measure logs, the system comprising: 
an image stitching subsystem configured to generate a working image from one or more images, the working image including a log stack; (figure 1, item 11; a batch of log-end images for a log pile or log stack)
a contour detection subsystem configured to: 
detect the log stack in the working image; and (paragraph 10; an image processing system that is configured to process the captured log-end image to detect the log-end boundary of the log)
define a contour surrounding the log stack; (paragraphs 32-35; the log probability model comprises data representing or being indicative of the probabilistic image regions or locations within the log-end image that are likely to represent the log or log - end boundary, e.g. regions or contours of interest)
a log detection subsystem configured to: 
crop the working image based on the contour; and (paragraph 31; log area cropping algorithm)
fit ellipses to the working image corresponding to portions of the working image that depict log faces; and (paragraph 248; the first step in the hull repair algorithm is to fit an ellipse to the points provided by the log mask in FIG . 16 representing the initial log boundary.)
a results generation subsystem configured to: 
generate results for display based on the fitted ellipses.  (paragraph 248; The ellipse fitting algorithm attempts to fit all the available data into a model)

Consider claim 12, McIver discloses the claimed invention wherein the working image is a panoramic image generated by stitching together portions of a plurality of images. (paragraph 273; In one form, the handheld imaging system may comprise a texture sensor, such as a digital camera 104, and additionally a separate depth sensor or depth camera, wherein the texture image and depth data are captured simultaneously and fused or linked together.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIver in view of Kambla (US 2019/0003829 A1).

Consider claim 4, McIver discloses the claimed invention except for wherein the instructions further cause the processor to: determine at least one of stack height and median log dimensions for each image; and resize at least some of the images based on the stack height or median log dimensions.
In related art, Kambla discloses determining at least one of stack height and median log dimensions for each image (paragraph 17;  One or more stacks or piles of logs on a truck are digitally imaged from the side of the truck, the height of each load is extracted from the digital image.  Paragraph 86; A circle is then generated created by taking the center point of the rectangle and using the average of width and height of the rectangle as the diameter.); and resize at least some of the images based on the stack height or median log dimensions.  (paragraph 77; zoomed image)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kambla into the teachings of McIver to effectively determine the volume of a stack of logs.	


Allowable Subject Matter
Claims 2-3, 5-7, 9-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
Ursella (10,987,822 B2) discloses a method for establishing a posteriori match between a piece of wood and a log from which the piece of wood has been obtained.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           


Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665